Citation Nr: 1124581	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied entitlement to service connection for erectile dysfunction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence does not reflect, and the Veteran does not assert, that the Veteran's ED began in service.  Rather, the Veteran maintains that his ED is secondary to the service-connected lumbar spine disability.  

Although the Veteran is certainly credible to state when the ED began, he does not possess the requisite medical knowledge and expertise to be able to provide the necessary nexus opinion in this case as to the likely etiology of the ED.  In other words, his statements regarding the etiology of the ED are not competent.  As such, the RO scheduled the Veteran for a VA examination to determine the likely etiology of the Veteran's ED.  At the VA examination in November 2007, the Veteran reported a history of hypertension and diabetes mellitus and noted that he took medications to control these disabilities.  The examiner noted the Veteran's back disability.  The Veteran also reported that the onset of the ED was 2002, and that medications have helped with the problem.  The examiner opined that the Veteran's medications were the most likely etiology of the ED.  The examiner opined that the ED was less likely as not caused by or a result of service connected status post lumbar laminectomy with L4-L5 left lateral bulging disc and L3-L4 bulging disc with degenerative joint disease.  The examiner explained that there was no evidence in medical literature that the level of bulging discs at L3-L4 and L4-L5 would be related to the development of ED.  Moreover, the examiner noted that the Veteran had other strong risk factors that were contributory to the condition of ED, such as (1) more than 20 years of chronic hypertension, which is a well-known predisposing factor due to damage to the vascular tree; (2) evidence of vascular insufficiency as per examination with decreased peripheral pulses and decreased hairs on lower legs; (3) the use of anti-hypertensive medications for more than 20 years including the beta-blocker atenolol since 1997); and (4) the fact that he has diabetes mellitus since 2001, with suspected neuropathy.  

In support of his claim, the Veteran submitted a statement from Dr. Ramos, his private physician, in November 2007.  That statement, however, only notes that the Veteran has sexual dysfunction with only a moderate response to Levitra, and that he also suffered from a history of lumbar disc disease, high blood pressure and diabetes.  The statement also notes that the Veteran was switched to Cialis, but there is no indication from this statement that Dr. Ramos is opining that there is a relationship between the Veteran's sexual dysfunction and the disc disease.  

The Veteran submitted additional pertinent evidence which was added to the record after the case was advanced to the Board, and this evidence was submitted without a waiver of review by the Agency of Original Jurisdiction.  Significantly, this evidence includes a VA record from July 2010 and a private note from June 2010 suggesting that the Veteran's service-connected back disability might play some role in contributing to the ED, along with the Veteran's other, nonservice-connected disabilities of diabetes and medications taken for hypertension.  The private note from June 2010, for example, notes that the Veteran's L4-L5 laminectomy with mild atrophy of the right leg may be affecting the Veteran's ED.

Moreover, the Veteran argues that his medications include those taken for control of back pain, as well as for hypertension, and that these medications for back pain also contribute, or aggravate the ED.  The examiner in November 2007 did not address the possibility of aggravation of the ED as a result of the back disability or the medications taken therefor.  As such, another VA examination is needed to address this question.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from 2002 to the present.  The Veteran should also be asked to submit or identify any outstanding private medical records pertaining to this claim.  

In addition, it is noted that the Veteran was granted Social Security Administration (SSA) disability benefits.  As there may have been re-evaluations that could be relevant to this claim, the RO should attempt to obtain these records.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records should be requested, and associated with the Veteran's claims file.

Finally, it is requested that all Spanish documents in the claims file must be translated to English before the claims file is returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Translate the Spanish records to English.  

2.   Request that the Veteran submit any outstanding relevant medical records or sufficient information such that the RO can attempt to obtain the records.  With appropriate authorization from the Veteran, obtain and associate with the claims file the Veteran's private treatment records regarding ED not currently of record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

3.  Associate with the claims folder VA medical records dating from 2002.  

4.  Request, directly from the SSA, complete copies of any determination(s) on a claim for disability benefits from that agency and the medical documentation considered by SSA, including any re-evaluations.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA examination to determine the current nature, and likely etiology of the Veteran's ED.  All indicated tests, if necessary, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should first determine if ED exists, even if it is controlled with medication.  The examiner should consider the Veteran's service treatment records, post-service treatment records, as well as the Veteran's statements and other, non-service connected disabilities.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current ED is due to or caused by the Veteran's service-connected lumbar spine disability, to include medications taken therefor.  The examiner should also indicate if it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected lumbar spine disability, to include medication taken therefor, permanently aggravates any current ED, and, if so, what level of disability is attributable to aggravation.  Additionally the examiner should opine as to whether it is at least as likely as not that the Veteran's current ED, if any, had its onset during service or is related to service.  A complete rationale should accompany all opinions expressed.

6.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claims.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


